            Case 3:20-cv-04068-RS Document 40 Filed 06/17/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10 BARRY N. KAY & BRYAN J. DODGE, JR.,                        Case No.: 3:20-cv-04068-RS
     individually and on behalf of all others similarly
11   situated,                                                ORDER GRANTING JOINT
                                                              STIPULATION REQUESTING
12                  Plaintiffs,                               CONTINUATION OF MOTION HEARING
            v.                                                ON MOTION TO DISMISS AND INITIAL
13                                                            CASE MANAGEMENT CONFERENCE
     COPPER CANE, LLC d/b/a COPPER CANE
14 WINES & PROVISIONS, a California
   corporation,
15
                    Defendant.
16
17          Upon consideration of the Joint Stipulation Requesting Continuation of Motion Hearing on
18 Motion to Dismiss and Initial Case Management Conference (the “Stipulation”), and for good cause
19 shown, the Court hereby rules as follows:
20          1.      The Stipulation is GRANTED; and
21          2.      The schedule for the Motion Hearing on Defendant’s Motion to Dismiss Plaintiffs’ First
22 Amended Complaint (“MTD”) and Initial Case Management Conference is modified as follows:
23                Event                 Current Deadline                   New Deadline
24    Motion Hearing on MTD            June 24, 2021              July 1, 2021

25
      Case Management Statement        July 15, 2021              7 days prior to the Initial Case
26                                                                Management Conference
27    Initial Case Management          July 22, 2021              August 26, 2021
      Conference
28
                                                          1
     ORDER GRANTING JOINT STIPULATION REQUESTING CONTINUATION OF MOTION HEARING
            ON MOTION TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
           Case 3:20-cv-04068-RS Document 40 Filed 06/17/21 Page 2 of 2




 1     IT IS SO ORDERED.

 2 Date:    Jun 17, 2021
                                                    HON. RICHARD SEEBORG
 3                                               UNITED STATES DISTRICT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
     ORDER GRANTING JOINT STIPULATION REQUESTING CONTINUATION OF MOTION HEARING
            ON MOTION TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
